                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                CENTRAL DIVISION

CAROLYN SIMPSON, NICHOLAS
SIMPSON, and CHRISTIAN SIMPSON                                                     PLAINTIFFS

v.                               Case No. 4:19-cv-00501-KGB

EUGENE HUNT, CHRISTINE
HOPKINS, and GINA SANDERS-DAVIS                                                DEFENDANTS

                                          JUDGMENT

       Pursuant to the Order entered on this date, it is considered, ordered, and adjudged that

plaintiffs Carolyn Simpson, Nicholas Simpson, and Christian Simpson’s amended complaint is

dismissed without prejudice (Dkt. No. 8). The Court denies the requested relief.

       It is so adjudged this 2nd day of July, 2021.


                                                       _______________________________
                                                       Kristine G. Baker
                                                       United States District Judge
